 Case 1:21-cv-09936-RMB-SAK Document 11 Filed 08/10/21 Page 1 of 5 PageID: 49

                                                                                      [Dkt. No. 6]


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                   Camden Vicinage



IFEOMA EZEKWO,
                                                         Civ. No. 21-9936 (RMB/MJS)
       Plaintiff,
                                                                   OPINION
       v.

CALIBER HOME LOANS, INC., et al.,

       Defendants.



Renée Marie Bumb, United States District Judge

       This matter comes before the Court upon Plaintiff Ifeoma Ezekwo’s Motion for

Reconsideration [Dkt. No. 6] of this Court’s Preclusion Order [Dkt. No. 5] prohibiting

Plaintiff from filing a complaint under a new docket with this Court without prior expression

permission of this Court. For the reasons set forth below, the Motion is DENIED.

Background

       Plaintiff initiated this particular matter with a pro se Complaint filed on April 19, 2021

[Dkt. 1] in which she attempted to litigate matters currently pending in this District or re-

litigate matters previously adjudicated in this District, see, e.g., Ezekwo v. Quirk, Civil Action

No. 15-3167 (SDW/LDW), Ezekwo v. City of Englewood, Civil Action No. 20-480

(SDW/LDW), City of Englewood v. Ezekwo, Civil Action No. 20-12799 (SDW/LDW), Ezekwo

v. Caliber Home Loans, Inc., Civil Action No. 20-16187 (SDW/LDW). Plaintiff brings these

claims against numerous defendants, including the Honorable Leda Dunn Wettre, the

Honorable Susan Wigenton, and the Honorable Joan Bedrin Murrary, all in their official

capacaties.
                                                 1
    Case 1:21-cv-09936-RMB-SAK Document 11 Filed 08/10/21 Page 2 of 5 PageID: 50

                                                                                       [Dkt. No. 6]

          Acting in an abundance of caution, this Court issued an Order to Show Cause [Dkt.

No. 3] on April 23, 2021, ordering Plaintiff to provide this Court with answers to two

questions within seven days: why this case should not be dismissed for reasons of res judicata,

claim preclusion, or judicial immunity; and why the Court should not enter an Order

precluding Plaintiff from filing a further action relating to the within matters without first

seeking Court approval. 1 After failing to receive any responsive filing from Plaintiff, the

Court issued a Preclusion Order on May 18, 2021 stating the following: “Preclusion Order

prohibiting Plaintiff Ifeoma Ezekwo from filing a Complaint under a new docket with this

Court that brings claims related to those in Civil Dockets 20-480, 20-12799, and 20-16187

without express permission of this Court; ORDERED Plaintiff must seek leave to file any

Complaint by filing a letter with this Court no more than two typed pages in length, setting

forth valid reasons why the Court should allow the complaint to be filed; ORDERED that

this Order shall be filed in all pending cases in which Plaintiff is a party FOR

INFORMATIONAL PURPOSES.” [Dkt. No. 5].

          Plaintiff filed a Motion for Reconsideration [Dkt. No. 6] on June 25, 2021 and

appealed this matter to the Third Circuit on July 26, 2021. [Dkt. No. 7].

Motion for Reconsideration

           In the District of New Jersey, Local Civil Rule 7.1(i) governs motions for

    reconsideration. Bowers v. Nat'l. Collegiate Athletics Ass'n., 130 F.Supp.2d 610, 612

    (D.N.J.2001). Local Rule 7.1(i) creates a procedure by which a court may reconsider its

    decision upon a showing that dispositive factual matters or controlling decisions of law

    were overlooked by the court in reaching its prior decision.” Agostino v. Quest Diagnostics

1 The Court noted at the time that, apparently, Plaintiff attempted to file two earlier cases
with this Court. See, e.g., Ezekwo v. Wigenton et al., Civil Action No. 21-1100 (RMB/AMD)
and Ezekwo v. City of Englewood, Civil Action No. 21-1848 (RMB/KMW). Both Complaints
were terminated by the Clerk of the Court for failure to pay the filing fee.
                                                   2
 Case 1:21-cv-09936-RMB-SAK Document 11 Filed 08/10/21 Page 3 of 5 PageID: 51

                                                                                      [Dkt. No. 6]

 Inc., Civ. No. 04–4362, 2010 WL 5392688 at *5 (D.N.J. Dec. 22, 2010) (citing Bryan v.

 Shah, 351 F.Supp.2d 295, 297 (D.N.J.2005); Bowers, 130 F.Supp.2d at 612).

        The “purpose of a motion for reconsideration is to correct manifest errors of law or

 fact or to present newly discovered evidence.” Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909

 (3d Cir.1985) (internal citation omitted). Reconsideration is to be granted only sparingly.

 United States v. Jones, 158 F.R.D. 309, 314 (D.N.J.1994). Such motions “may not be used to

 relitigate old matters, or to raise arguments or present evidence that could have been raised

 prior to the entry of judgment.” NL Indus., Inc. v. Commercial Union Ins. Co., 935 F.Supp.

 513, 515–16 (D.N.J.1996) (internal citation omitted). Third Circuit jurisprudence dictates

 that a Rule 7.1(i) motion may be granted only if: (1) there has been an intervening change in

 the controlling law; (2) evidence not available when the Court issued the subject order has

 become available; or (3) it is necessary to correct a clear error of law or fact to prevent

 manifest injustice. Max's Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir.1999) (citing

 North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.1995)); Agostino,

 2010 WL 5392688 at *5.

Analysis

       As an initial matter, the filing of an appeal is “an event of jurisdictional significance,

immediately conferring jurisdiction on a Court of Appeals and divesting a district court of its

control over those aspects of the case involved in the appeal.” Venen v. Sweet, 758 F.2d 117,

120 (3d Cir. 1985); see also Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (“The

filing of a notice of appeal is an event of jurisdictional significance – it confers jurisdiction on

the court of appeals and divests the district court of its control over those aspects of the case

involved in the appeal.”) “‘Divest’ means what it says – the power to act, in all but a limited

number of circumstances, has been taken away and placed elsewhere.” Venen, 758 F.2d at

                                                 3
 Case 1:21-cv-09936-RMB-SAK Document 11 Filed 08/10/21 Page 4 of 5 PageID: 52

                                                                                      [Dkt. No. 6]

120-21 (footnote omitted).

       A district court may, however, retain jurisdiction when a party files a timely motion

for reconsideration in order to decide that motion notwithstanding the filing of the notice of

appeal. See, e.g., Lakeside Resort Enters., LP v. Bd. of Supervisors of Palmyra Twp., 455 F.3d 154,

156 n. 4 (3d Cir. 2006). Accordingly, this Court has jurisdiction to address Plaintiff’s

Motion for Reconsideration despite her appeal to the Third Circuit on July 26, 2021.

       Plaintiff’s Motion is insufficient on its face and fails to satisfy any of the three-prongs

provided by the Third Circuit for an analysis of this kind. Plaintiff fails to cite an intervening

change of law, fails to provide additional evidence, and the Court disagrees with her broad

and inaccurate accusations of injustice. Plaintiff requests that the Court rescind the

Preclusion Order to “fully restore [her] right to litigate” this matter and argues that

“oppression and suppression and preclusion” has been used to “muzzle” her. Motion at ¶¶

1, 7. The Court disagrees, and for good reason. The Court’s Preclusion Order issued on

May 18, 2021, clearly provides an avenue for Plaintiff to submit a two-page letter to the

Court setting forth valid reasons why the Court should allow any additional Complaints.

Plaintiff has failed to abide by this request, and instead continues to pursue litigation

regarding previously adjudicated matters against officers of the Court in their official

capacities. Plaintiff went so far as to file suit against the undersigned judge on May 5, 2021.

See, Ezekwo v. Bumb, Civil Action No. 21-10630 (MAS/DEA). The Honorable Judge

Michael A. Shipp ordered this Complaint withdrawn on May 18, 2021, as neither a filing fee

was paid nor was an application to proceed in forma pauperis submitted. [Dkt. No. 4].

       Plaintiff’s sweeping allegation that it “is therefore obvious that anger, malice,

retaliatory animus and familiarly oppression” is without a basis in fact and is indeed entirely

meritless. In both its Order to Show Cause [Dkt. No. 4] and its Preclusion Order [Dkt. No.


                                                 4
Case 1:21-cv-09936-RMB-SAK Document 11 Filed 08/10/21 Page 5 of 5 PageID: 53

                                                                                   [Dkt. No. 6]

5], this Court has taken cautious and purposeful measures to provide Plaintiff with clear

instructions on the necessary steps to properly litigate this matter going forward. Plaintiff

chose not to abide by these parameters, and now moves for reconsideration. The Court will

not grant the Motion.

Conclusion

        Accordingly, Plaintiff's Motion for Reconsideration is DENIED. An appropriate

 Order shall issue on this date, and the Clerk of Court shall be directed to provide Plaintiff a

 copy of this Opinion and Order via U.S. mail.



Date:
                                                                     RENÉE MARIE BUMB
                                                                   United States District Judge




                                                5
